 

Exhibit 10.1

 

 

Willis TOWERS WATSON Public Limited Company

2012 Equity Incentive Plan, as amended and restated

 

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
FOR OPERATING COMMITTEE MEMBERS

THIS PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”),
is made by and between Willis Towers Watson Public Limited Company and any
successor thereto (the “Company”) and the individual (the “Colleague”) who has
signed or electronically accepted this Agreement (including the Schedules
attached hereto) in the manner specified in the Colleague’s online account with
the Company’s designated broker/stock plan administrator.

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
an award of Performance-Based Restricted Share Units (as hereinafter defined)
provided for herein to the Colleague as an incentive for increased efforts
during the Colleague’s employment with the Company, its Subsidiaries (as defined
in the Plan) or its Designated Associate Companies (as defined in the Plan), and
has advised the Company thereof and instructed the undersigned officer to
prepare said Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Defined terms used in this Agreement shall have the meaning specified in the
Plan or below.  The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.

Section 1.1 - Cause

“Cause” shall have the meaning ascribed to such term or similar term (e.g.,
“Good Cause”) in the Colleague’s employment agreement, if any, with the Company,
a Subsidiary or a Designated Associate Company, and, in the absence of an
employment agreement or such definition in the employment agreement, it shall
mean: (i) the Colleague’s continued and/or chronic failure to adequately and/or
competently perform his material duties with respect to the Company or its
Subsidiaries or Designated Associate Companies having been provided reasonable
notice of such failure and a period of at least ten days after the Colleague’s
receipt of such notice to cure and/or correct such performance failure,
(ii) willful misconduct by the Colleague in connection with the Colleague’s
employment which is injurious to the Company or its Subsidiaries or Designated
Associate Companies (willful misconduct shall be understood to include, but not
be limited to, any breach of the duty of loyalty owed by the Colleague to the
Company or its Subsidiaries or Designated Associate Companies), (iii) conviction
of any criminal act (other than minor road traffic violations not involving
imprisonment), (iv) any breach of the Colleague’s restrictive covenants and
other obligations as provided in the Colleague’s employment agreement (if any),
or any other non-compete agreement and/or confidentiality agreement entered into
between the Colleague and the Company or any of its Subsidiaries or Designated
Associate Companies (other than an insubstantial, inadvertent and non-recurring
breach), or (v) any material violation of any

 



--------------------------------------------------------------------------------

written Company policy after reasonable notice and an opportunity to cure such
violation within ten (10) days after the Colleague’s receipt of such notice.  

Section 1.2 - Earned Date

“Earned Date” shall mean the date that the Committee determines the attainment
level of the Performance Objectives.

Section 1.3 - Earned Performance Shares

“Earned Performance Shares” shall mean Shares subject to the PRSUs in respect of
which the applicable Performance Objectives have been achieved and shall become
eligible for vesting and payment as set out in Section 3.2.

Section 1.4 - Good Reason

“Good Reason” shall have the meaning ascribed to such term or similar term in
the employment agreement, if any, with the Company, a Subsidiary or a Designated
Associate Company; in the absence of an employment agreement or such term in the
employment agreement, it shall mean that one or more of the following events has
occurred without the Colleague’s written consent: (i) a material adverse
diminution in the Colleague’s position, authority or responsibilities or the
assignment to Colleague of duties or responsibilities which are materially
inconsistent with the Colleague’s position; provided, that, a material
diminution in the foregoing shall not be deemed to have occurred solely as a
result of the occurrence of a Change of Control or the Company ceasing to be a
public company, so long as the position, authority or responsibilities of the
Colleague with the Company (or the Subsidiary or Designated Associated Company
employing the Colleague (the “Employer”) or any successor is not otherwise
materially diminished, (ii) a reduction in the Colleague’s monthly base salary
or target annual incentive plan percentage; or (iii) the Colleague is required
to relocate the Colleague’s office outside a radius of 50 miles from the
Colleague’s current office location.  The Colleague may not resign or otherwise
terminate the Colleague’s employment for any reason set forth above as Good
Reason unless the Colleague first notifies the Employer in writing describing
such Good Reason within 90 days of the first occurrence of such circumstances,
and, thereafter, such Good Reason is not corrected by the Employer  within 30
days of the Colleague’s written notice of such Good Reason, and the Colleague
actually terminates employment within 90 days following the expiration of the
Employer’s 30-day cure period described above.  

Section 1.5 - Grant Date

“Grant Date” shall mean the date set forth in a schedule to the Agreement or
communicated to the Colleague through his online account with the Company’s
designated broker/stock plan administrator.

Section 1.6 - Legacy Company

“Legacy Company” shall mean Towers Watson & Co. or Willis Group Holdings Public
Limited Company and any predecessor companies or affiliates of any of the
foregoing.  

Section 1.7 - LTIP

“Long-Term Incentive Program” or “LTIP” is a program adopted in calendar 2019 by
the Committee under which equity awards and/or cash awards may be granted to
certain eligible employees of the Company, its Subsidiaries or its Designated
Associate Companies.

Section 1.8 – Nominal Value

2



--------------------------------------------------------------------------------

“Nominal Value” means $0.00030465 per Share.

Section 1.9 Performance-Based Restricted Share Units

“Performance-Based Restricted Share Units” or “PRSUs” shall mean a conditional
right to receive Shares, pursuant to the terms of the Plan and this Agreement
upon vesting and settlement, subject to the attainment of certain Performance
Objectives and the Colleague’s continued employment through the Vesting Date.

Section 1.10 – Performance Objectives

“Performance Objectives” shall mean the performance objectives that are
referenced in Section 3.1(a) and set forth in Schedule C to this Agreement.

Section 1.11 - Performance Period

“Performance Period” shall mean January 1, 2019 – December 31, 2021.

Section 1.12 - Plan

“Plan” shall mean the Willis Towers Watson Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.

Section 1.13 - Qualifying Retirement

“Qualifying Retirement” shall mean a voluntary Termination of Service by the
Colleague after the Colleague’s attainment of the age of 55 and the Colleague’s
completion of 15 years of service with the Company, a Subsidiary or Designated
Associate Company thereof or a Legacy Company, provided that the Committee has
not determined that a basis exists for the Colleague’s Termination of Service
for Cause at the time of such Termination of Service.

Section 1.14 Shares

“Shares” shall mean Ordinary Shares of the Company, Nominal Value per Share,
which may be authorized but unissued.

Section 1.15 - Termination Date

Unless otherwise determined by the Committee, in its sole discretion, the
“Termination Date” shall mean the later of (i) the last day of the Colleague’s
active employment with the Company or its Subsidiaries or Designated Associate
Companies or (ii) the last day of any notice period or garden leave, as provided
for under the Colleague’s employment agreement or local law; provided, however,
that in the case of United States taxpayers, the Termination Date shall mean a
date that will allow the PRSUs to comply with Section 409A of the Code.

Section 1.16 - Vesting Date

“Vesting Date” shall means the third anniversary of the Grant Date.

3



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF PERFORMANCE-BASED RESTRICTED SHARE UNITS

Section 2.1 - Grant of the Performance-Based Restricted Share Units

Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement including any country-specific provisions
set forth in Schedule A to this Agreement, and, if applicable, the restrictive
covenants set forth in Schedule B to the Agreement, the Company hereby grants to
the Colleague the target number of PRSUs specified in a schedule to the
Agreement or as stated in the Colleague’s online account with the Company’s
designated broker/stock plan administrator. In circumstances where the Colleague
is required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule B, the Colleague agrees that the grant of
PRSUs pursuant to this Agreement is sufficient consideration for the Colleague
entering into such agreement.

Section 2.2 - PRSU Payment

In accordance with Section 7(d)(ii) of the Plan, the Shares to be issued upon
vesting and settlement of the PRSUs must be fully paid up prior to issuance of
Shares by payment of the Nominal Value per Share.  The Committee shall ensure
that payment of the Nominal Value for any Shares underlying the PRSUs is
received by it on behalf of the Colleague at the time the PRSUs are settled from
a non-Irish Subsidiary or other source and shall establish any procedures or
protocols necessary to ensure that payment is timely received.

Section 2.3 - Employment or Service Rights

Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Colleague under
the terms of his office or employment with the Company or any Subsidiary or
Designated Associate Company shall not be affected by his participation in the
Plan or any right which he may have to participate in it.  The PRSUs and the
Colleague’s participation in the Plan will not be interpreted to form an
employment agreement or service contract with the Company or any Subsidiary or a
Designated Associate Company and the terms of any separate employment agreement
to which the Colleague is a party shall remain in effect and will control to the
extent that there are any inconsistencies with this Agreement.  The Colleague
hereby waives any and all rights to compensation or damages in consequence of
the Termination of Service for any reason whatsoever insofar as those rights
arise or may arise from his ceasing to have rights under or be entitled to earn
or vest in his PRSUs as a result of such Termination of Service.  If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Colleague shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims.

Section 2.4 - Adjustments in PRSUs Pursuant to Change of Control or Similar
Event, etc.

Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the PRSUs are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, share or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i) the number and kind of Shares subject to the PRSUs; or (ii)
the terms and conditions of the PRSUs (including without limitation, any
applicable Performance Objectives with respect thereto).  An adjustment may have
the effect of reducing the price at which Shares may be acquired to less than
their Nominal Value (the “Shortfall”), but only if and to the extent that the
Committee shall be authorized to capitalize from the reserves of the Company a
sum equal to the Shortfall and to apply that sum in paying up that amount on the
Shares.  Any

4



--------------------------------------------------------------------------------

such adjustment or determination made by the Committee shall be final and
binding upon the Colleague, the Company and all other interested persons.  

 

Section 2.5 – Tax Withholding

The Colleague acknowledges that, regardless of any action taken by the Employer
the ultimate liability for all Tax-Related Items, is and remains the Colleague’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Colleague further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the PRSUs, including, but
not limited to, the grant, vesting or settlement of the PRSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PRSUs to reduce or eliminate the Colleague’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Colleague is subject to
Tax-Related Items in more than one jurisdiction, the Colleague acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Colleague
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  

In this regard, the Colleague authorizes the Company and/or the Employer, or
their respective agents, to satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
PRSUs.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Colleague will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Colleague is deemed to have been issued the full number of Shares subject to
the vested PRSUs, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items.

 

Finally, the Colleague agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Colleague’s participation in the Plan
that cannot be satisfied by the means previously described.  The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Colleague fails to comply with the Colleague’s obligations in connection
with the Tax-Related Items.  

 

Section 2.6 - Dividend Equivalents

On each date that a cash dividend is paid to holders of Shares from the Grant
Date through the Vesting Date, an amount (the “Dividend Equivalent Amount”)
equal to the cash dividend that is paid on each Share, multiplied by the total
number of PRSUs and any Dividend Equivalent Units (as defined below) that remain
unvested and outstanding as of the dividend payment record date, will be
credited to the Colleague, and such credited amount will be converted into an
additional number of PRSUs (“Dividend Equivalent Units”) determined by dividing
the Dividend Equivalent Amount by the Fair Market Value of a Share on the date
of the dividend payment.  At the end of the Performance Period, the number of
Dividend Equivalent Units will be adjusted to reflect the number of Dividend
Equivalent Units that would have been credited to the Colleague as of the Grant
Date if such calculations had been based on the number of Earned Performance
Shares (such adjusted number, the “Earned Dividend Equivalent Units”).  During
the period beginning immediately following the last day of the Performance
Period and

5



--------------------------------------------------------------------------------

ending on the date the Earned Performance Shares are paid pursuant to Section
3.2(k) below, Dividend Equivalent Units will accrue on any Earned Performance
Shares and any Earned Dividend Equivalent Units. Dividend Equivalent Units and
Earned Dividend Equivalent Units will be subject to the same conditions as the
underlying PRSUs with respect to which Dividend Equivalent Units and Earned
Dividend Equivalent Units were paid, including without limitation, the vesting
condition and the provisions governing time and form of settlement applicable to
the underlying PRSUs.  Unless expressly provided otherwise, as used elsewhere in
this Agreement, references to PRSUs in this Agreement shall also include
Dividend Equivalent Units and Earned Dividend Equivalent Units that have been
credited to the Colleague pursuant to this Section 2.6.

Section 2.7 - Clawback Policy

The Company may cancel all or part of the PRSUs or require payment by the
Colleague to the Company of all or part of any amount or Shares acquired by the
Colleague upon vesting and settlement of the PRSUs pursuant to the Company’s
Clawback Policy as stated in Section 10 of the Plan.

 

ARTICLE III

PERFORMANCE-BASED AND TIME-BASED VESTING REQUIREMENTS

Section 3.1 - Earned Performance Shares

Subject to Sections 3.1(a) through 3.1(c) below and the terms of the Colleague’s
employment agreement, if any, the Shares subject to the PRSUs shall become
Earned Performance Shares and shall become eligible to vest in accordance with
the provisions of Section 3.2 as of the Earned Date to the extent the Committee
determines (and based on the level of attainment) that the Performance
Objectives set forth in Schedule C to this Agreement are attained pursuant to
Section 3.1(a).

 

(a)As of the Earned Date, the Committee shall determine the attainment level of
the applicable Performance Objectives, and based on such determination, shall
declare the number of Shares subject to the PRSUs that shall become Earned
Performance Shares.  Anything to the contrary in this Section 3.1 and Schedule C
to this Agreement notwithstanding, the Committee retains sole discretion to
determine the number of Shares subject to the PRSUs that will become Earned
Performance Shares.

(b)The Colleague understands and agrees that the terms under which the PRSUs
shall become Earned Performance Shares (as described in this Section 3.1 and in
Schedule C) is confidential and the Colleague agrees not to disclose, reproduce
or distribute such confidential information concerning the Company, except as
required in the course of the Colleague’s employment with the Company, its
Subsidiaries or a Designated Associate Company, without the prior written
consent of the Company.  The Colleague’s failure to abide by this condition may
result in the immediate cancellation of the PRSUs.

(c)If there is a Change of Control prior to the end of the Performance Period,
the Committee may, in its sole discretion, deem the Performance Objectives to be
attained at the level determined by the Committee as to all or part of the
unearned Shares underlying the PRSUs and deem them to be Earned Performance
Shares; provided, however, that the Committee shall not have the authority to
accelerate the performance goal vesting requirements or waive the forfeiture of
to the extent any such acceleration would result in a violation of Section 409A
of the Code.

(d)Any Shares subject to the PRSUs that are not declared by the Committee to be
Earned Performance Shares on the Earned Date, except as otherwise provided under
this Section 3.1, shall be forfeited immediately.  

6



--------------------------------------------------------------------------------

Section 3.2 - Vesting/Settlement

(a)Subject to the Colleague’s continued employment with the Company or any
Subsidiary or Designated Associate Company through the Vesting Date and the
other requirements in this Section 3.2, the Earned Performance Shares shall vest
on the Vesting Date and become payable in accordance with Section 3.2(k) below.

(b)In the event of the Colleague’s Termination of Service, any unvested Earned
Performance Shares will be forfeited immediately by the Colleague, subject to,
and except as otherwise specified in, and subject to the terms and conditions of
the other subsections of this Section 3.2.

(c)In the event of the Colleague’s Termination of Service on or after December
31, 2019 and prior to the Vesting Date due to a Qualifying Retirement, the
Earned Performance Shares shall vest on the Vesting Date, subject to the
Colleague’s compliance with the restrictive covenants and other obligations
contemplated under Article VI of this Agreement.

(d)In the event of the Colleague’s Termination of Service prior to the Vesting
Date for reasons other than a termination by the Employer for Cause, Good Reason
resignation, or Qualifying Retirement, or as otherwise set forth in this Section
3.2, the Committee may, in its sole discretion, accelerate the vesting of all or
a portion of the Earned Performance Shares.  If no determination is made as of
the Termination Date, then the Earned Performance Shares shall, to the extent
not then vested, be immediately forfeited by the Colleague.  

(e)In the event of the Colleague’s (i) Termination of Service without Cause by
the Company or (ii) Termination of Service by the Colleague for Good Reason, in
each case, within the 24-month period following a Change of Control, any Earned
Performance Shares shall fully vest.

(f)In the event of the Colleague’s (i) Termination of Service without Cause by
the Company or (ii) Termination of Service by the Colleague for Good Reason
prior to a Change of Control or after the 24-month period following a Change of
Control, one year of additional service credit will be applied to the
Colleague’s period of service.  If after giving effect to this additional
service credit, the Colleague would have been employed through the Vesting Date,
the Colleague will vest in the PRSUs with respect to the Earned Performance
Shares.  

(g)Except as otherwise set forth in this Section 3.2, in the event of a Change
of Control, the Committee shall have the sole discretion to accelerate the
vesting of unvested Earned Performance Shares without regard to whether the
Earned Performance Shares are assumed or substituted by a successor company.  

(h)The Colleague agrees to execute and deliver or electronically accept, in the
manner and within the period specified in the Colleague’s online account with
the Company’s designated broker/stock plan administrator, the Agreement
including any applicable schedules thereto.

(i)The Committee may, in its sole discretion, cancel the PRSUs if the Colleague
fails to execute and deliver or electronically accept the Agreement and
documents within the period set forth in Section 3.2(h).

(j)Notwithstanding anything to the contrary in Section 3.1 or Section 3.2, no
PRSUs shall vest prior to the first anniversary of the Grant Date except in the
case of the Colleague’s Termination of Service resulting from death or Permanent
Disability or in connection with a Change of Control.

(k)Earned Performance Shares that become vested on the Vesting Date shall be
delivered on the Vesting Date or within 30 days thereafter. Earned Performance
Shares that become vested on an

7



--------------------------------------------------------------------------------

accelerated basis (i) on or prior to the last day of the Performance Period,
shall be delivered within 30 days following the date on which the performance
goal attainment level is determined, but in no event later than March 15, 2022
or (ii) following the last day of the Performance Period, shall be delivered
within 30 days following the later of the date the performance goal attainment
level is determined or the date of the vesting acceleration event.  

(l)Notwithstanding the provisions of Section 3.2(k), if the PRSUs are considered
non-qualified deferred compensation subject to Section 409A of the Code
(“Deferred Compensation”) as determined in the sole discretion of the Company
and the Colleague is a U.S. Taxpayer, the Earned Performance Shares that become
vested shall be settled on a date within 30 days of the earliest to occur of (i)
the Vesting Date, (ii) the Colleague’s “separation from service” within the
meaning of Section 409A of the Code, (iii) the Colleague’s death and (iv) a
“change in control event” within the meaning of U.S. Treas. Regs §
1.409A-3(i)(5).  In addition, if the PRSUs are Deferred Compensation, the PRSUs
are settled on or on a date that is by reference to the Colleague’s separation
from service, and the Colleague is a U.S. Taxpayer and a “specified employee,”
within the meaning of Section 409A of the Code, on the date the Colleague
experiences a separation from service, then the PRSUs shall be settled on the
first business day of the seventh month following the Colleague’s separation
from service, or, if earlier, on the date of the Colleague’s death, to the
extent such delayed payment is required in order to avoid a prohibited
distribution under Section 409A of the Code.

Section 3.3 - Conditions to Issuance of Shares

The Earned Performance Shares to be delivered hereunder shall be previously
authorized but unissued Shares.  Such Shares shall be fully paid.  The Company
shall not be required to deliver any certificates representing such Shares (or
their electronic equivalent) allotted and issued upon the applicable date of the
vesting of the PRSUs prior to fulfillment of all of the following conditions,
and in any event, subject to Section 409A of the Code for United States
taxpayers:

(a)The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

(b)The Colleague has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5; and

(c)No fractional Shares shall be issued under this Agreement.

Without limiting the generality of the foregoing, the Committee may in the case
of United States resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of PRSUs does not violate
the Exchange Act and may issue stop-transfer orders in the United States
covering such Shares.

Section 3.4 - Rights as Shareholder

The Colleague shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the PRSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Colleague.

 

8



--------------------------------------------------------------------------------

Section 3.5 - Limitation on Obligations

The Company’s obligation with respect to the PRSUs granted hereunder is limited
solely to the delivery to the Colleague of Shares within the period when such
Shares are due to be delivered hereunder, and in no event shall the Company
become obligated to pay cash in respect of such obligation.  The PRSUs shall not
be secured by any specific assets of the Company or any of its Subsidiaries or
Designated Associate Companies, nor shall any assets of the Company or any of
its Subsidiaries or Designated Associate Companies be designated as attributable
or allocated to the satisfaction of the Company’s obligations under this
Agreement.  In addition, the Company shall not be liable to the Colleague for
damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Colleague (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Colleague (or his designated entities) or
in the certificates themselves.

 

ARTICLE IV

ADDITIONAL TERMS AND CONDITIONS OF THE PRSUs

Section 4.1 - Nature of Award  

In accepting the PRSUs, the Colleague acknowledges, understands and agrees that:

(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b)the PRSU award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future PRSU awards, or benefits in
lieu of PRSU awards, even if PRSUs have been granted in the past;

(c)all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;

(d)the Colleague’s participation in the Plan is voluntary;

(e)the PRSUs and any Shares acquired under the Plan, and the income and the
value of same, are not intended to replace any pension rights or compensation
under any pension arrangement;

(f)the PRSUs and any Shares acquired under the Plan, and the income and the
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, dismissal, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;

(g)unless otherwise agreed with the Company, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services the Colleague may provide as a director of
any Subsidiary or affiliate;

(h)the future value of the Shares underlying the PRSUs is unknown,
indeterminable, and cannot be predicted with certainty;

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs or the underlying Shares resulting from the Colleague’s
Termination of Service (for any reason

9



--------------------------------------------------------------------------------

whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Colleague is employed or the terms of his or
her employment agreement, if any);

 

(j)unless otherwise provided in the Plan or by the Company in its discretion,
the PRSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Change of Control or similar event affecting the Shares of
the Company; and

 

(k)if the Colleague is providing services outside the United States, neither the
Company, the Employer nor any Subsidiary or Designated Associate Company shall
be liable for any foreign exchange rate fluctuation between the Colleague’s
local currency and the United States Dollar that may affect the value of the
PRSUs or of any amounts due to the Colleague pursuant to the settlement of the
PRSUs or the subsequent sale of any Shares acquired upon settlement.

 

Section 4.2 - No Advice Regarding Grant  

The Company its Subsidiaries and Designated Associate Companies are not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Colleague’s participation in the Plan, the
issuance of Shares upon vesting of the PRSUs or sale of the Shares.  The
Colleague should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

ARTICLE V

DATA PRIVACY NOTICE

Section 5.1 - Data Privacy  

The Company is located at 51 Lime Street, London, EC3M 7DQ, England and Wales
and grants employees of the Company, Subsidiaries and Designated Associate
Companies the opportunity to participate in the Plan, at the Company’s sole
discretion.  If the Colleague would like to participate in the Plan, the
Colleague understands that the Company will process the Colleague’s Personal
Data in accordance with the Global Employee Personal Information Protection
Notice set forth in Schedule D to this Agreement.

ARTICLE VI

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

Section 6.1 - Restrictive Covenants and Other Obligations

In consideration of the grant of PRSUs, the Colleague shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule B.  In the event the Colleague does not sign and
return or electronically accept the Agreement of Restrictive Covenants and Other
Obligations in the manner specified within 45 days of the receipt of this
Agreement, the Committee may, in its sole discretion, cancel the PRSUs.  If no
such agreement is required, Schedule B shall state none or not applicable.

ARTICLE VII

MISCELLANEOUS

Section 7.1 - Administration

10



--------------------------------------------------------------------------------

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Colleague, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the PRSUs.  In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

Section 7.2 - PRSUs Not Transferable

Neither the PRSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Colleague or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.

Section 7.3 - Binding Effect

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.  

Section 7.4 - Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:

 

Willis Towers Watson plc

c/o Matthew S. Furman

General Counsel

200 Liberty Street

New York, NY 10281

 

and any notice to be given to the Colleague shall be at his address.

By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him.  Any notice that
is required to be given to the Colleague shall, if the Colleague is then
deceased, be given to the Colleague’s personal representatives if such
representatives have previously informed the Company of their status and address
by written notice under this Section 7.4.  Any notice shall have been deemed
duly given when sent by facsimile or enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or the United Kingdom’s Post Office or in the case of a notice given by
an Colleague resident outside the United States of America or the United
Kingdom, sent by facsimile or by a recognized international courier service.

Section 7.5 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

11



--------------------------------------------------------------------------------

Section 7.6 - Applicability of Plan

The PRSUs and the Shares underlying the PRSUs shall be subject to all of the
terms and provisions of the Plan, to the extent applicable to the PRSUs and the
underlying Shares.  In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.

Section 7.7 - Amendment

This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 7.8 - Governing Law

This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflicts of law provisions; provided, however,
that the Agreement of Restrictive Covenants and Other Obligations as set forth
in Schedule B, if applicable, shall be governed by and construed in accordance
with the laws specified in that agreement without regard to conflicts of law
provisions.

 

Section 7.9 - Jurisdiction

The state and federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, the parties hereto irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts; provided,
however, where applicable that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreements shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that
agreement.  

 

Section 7.10 - Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Colleague hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party broker/stock plan
administrator designated by the Company.  Further, to the extent that this
Agreement has been executed on behalf of the Company electronically, the
Colleague accepts the electronic signature of the Company.

Section 7.11 - Choice of Language

By accepting the Agreement providing for the terms and conditions of the
Colleague’s grant, the Colleague confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language.  The Colleague accepts the terms of those
documents accordingly.

Section 7.12 - Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

Section 7.13 - Schedule A

12



--------------------------------------------------------------------------------

The PRSUs shall be subject to any special provisions set forth in Schedule A for
the Colleague’s country of residence, if any.  If the Colleague relocates to one
of the countries included in Schedule A prior to the vesting of the PRSUs, the
special provisions for such country shall apply to the Colleague, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons.  Schedule A constitutes part of
this Agreement.

Section 7.14 - Imposition of Other Requirements

The Company reserves the right to impose other requirements on the PRSUs and the
Shares acquired upon vesting of the PRSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Colleague to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

Section 7.15 - Insider Trading / Market Abuse Laws  

The Colleague acknowledges that, depending on the Colleague or the Colleague’s
broker’s country of residence or where the Shares are listed, the Colleague may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Colleague’s ability to accept, acquire,  sell or otherwise dispose of
Shares or rights to Shares (e.g., PRSUs) or rights linked to the value of Shares
under the Plan during such times as the Colleague is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in the
applicable jurisdictions of the Colleague’s country).  Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders the
Colleague placed before the Colleague possessed inside
information.  Furthermore, the Colleague could be prohibited from (i) disclosing
the inside information to any third party (other than on a “need to know” basis)
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Third parties include fellow employees.  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  The
Colleague acknowledges he is responsible for complying with any applicable
restrictions and is encouraged to speak to his personal legal advisor for
further details regarding any applicable insider-trading and/or market-abuse
laws in the Colleague’s country.

Section 7.16 - Foreign Asset/Account Reporting Requirements and Exchange
Controls

The Colleague's country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Colleague's
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Colleague's country.  The Colleague may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Colleague's country.  The Colleague also may be required to
repatriate sale proceeds or other funds received as a result of the Colleague's
participation in the Plan to the Colleague's country through a designated bank
or broker within a certain time after receipt.  The Colleague acknowledges that
it is his responsibility to be compliant with such regulations, and the
Colleague should consult his personal legal advisor for any details.

Section 7.17 - Waiver

The Colleague acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Colleague
or any other Participant of the Plan.

 

Section 7.18 - Counterparts

13



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 7.19 - Code Section 409A

For purposes of United States taxpayers, it is intended that the terms of the
PRSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Colleague to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent.  In furtherance of this intent, the Committee
may adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, in each case, without the consent of the
Colleague, that the Committee determines are reasonable, necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related United States Department of Treasury guidance.  In that light, the
Company, its Subsidiaries and any Designated Associate Companies make no
representation or covenant to ensure that the PRSUs that are intended to be
exempt from, or compliant with, Section 409A of the Code are not so exempt or
compliant or for any action taken by the Committee with respect
thereto.  Nothing in the Agreement shall provide a basis for any person to take
action against the Company, its Subsidiaries or its Designated Associate
Companies based on matters covered by Section 409A of the Code, including the
tax treatment of any Shares or other payments made under the PRSUs granted
hereunder, and the Company, its Subsidiaries and any Designated Associate
Companies shall not under any circumstances have any liability to the Colleague
or his estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Section 409A of the Code.

By the Colleague’s execution or electronic acceptance of this Agreement
(including the Schedules attached hereto) in the manner specified in the
Colleague’s online account with the Company’s designated broker/stock plan
administrator, the Colleague and the Company have agreed that the PRSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement (including the Schedules attached hereto).

 

Signed for and on behalf of

Willis Towers Watson Public Limited Company by:

 

/s/ _Matthew Furman_______________________________________

Name:   Matthew Furman

Title:  General Counsel

 

Participant:

 

Signature:  _/s/ John J. Haley_____________________________

 

Print Name:  _John J. Haley______________________________

 

 

 

 

14



--------------------------------------------------------------------------------

 

Schedule A

COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNIT AWARD AGREEMENT

 

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.

Terms and Conditions

This Schedule A includes additional terms and conditions that govern the
Performance-Based Restricted Share Unit Award granted to the Colleague under the
Willis Towers Watson Public Limited Company 2012 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the applicable Performance-Based
Restricted Share Unit Agreement (the “Agreement”) if the Colleague resides in
one of the countries listed below.

 

Notwithstanding Section 1.13 and 3.2(c) of the Agreement, if the Company
receives a legal opinion that there has been a legal judgment and/or legal
development in the Colleague’s jurisdiction that likely would result in the
favorable treatment that applies to the PRSUs as a result of the Colleague’s
retirement or reaching a certain age being unlawful and/or discriminatory, the
favorable treatment contemplated under  Section 1.13 and 3.2(c) shall not apply
and Section 3.2 shall apply to the Colleague without giving effect to Section
3.2(c).

 

Notifications

 

This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Colleague’s country as of January
2019.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that the Colleague not rely on the information noted
herein as the only source of information relating to the consequences of the
Colleague’s participation in the Plan because the information may be out of date
at the time the PRSUs vest under the Plan.

 

In addition, the information is general in nature.  The Company is not providing
the Colleague with any tax advice with respect to the PRSUs.  The information
provided below may not apply to the Colleague’s particular situation, and the
Company is not in a position to assure the Colleague of any particular
result.  Accordingly, the Colleague should seek appropriate professional advice
as to how the tax or other laws in the Colleague’s country apply to the
Colleague’s situation.  

 

Finally, if the Colleague is a citizen or resident of a country other than the
one in which the Colleague is currently residing and/or working, transfers
employment and/or residency after  the Grant Date, or is considered a resident
of another country for local law purposes, the terms and conditions contained
herein for the country the Colleague is residing and/or working in at the time
of grant may not be applicable to the Colleague, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall be applicable to the Colleague.  Similarly, the information contained
herein may no longer be applicable in the same manner.

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

IRELAND

 

Terms and Conditions

 

PRSU Payment

This provision supplements Section 2.2 of the Agreement:

 

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the PRSUs do not provide any right for the Colleague to receive a
cash payment and the PRSUs will be settled in Shares only.  

 

Notifications

 

Director Reporting Obligation

If the Colleague is a director, shadow director1 or secretary of the Company or
an Irish Subsidiary, he must notify the Company or the Irish Subsidiary in
writing if the Colleague receives or disposes of an interest exceeding 1% of the
Company (e.g., PRSUs, Shares, etc.), if Colleague becomes aware of the event
giving rise to the notification requirement, or if the Colleague becomes a
director or secretary if such an interest exists at the time.  This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).

 

United Kingdom

 

Terms and Conditions

 

PRSU Payment

This provision supplements Section 2.2 of the Agreement:

 

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the PRSUs do not provide any right for the Colleague to receive a
cash payment and the PRSUs will be settled in Shares only.  

 

Tax Withholding

The following provisions supplement Section 2.5 of the Agreement:

 

Without limitation to Section 2.5 of the Agreement, the Colleague agrees that he
is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any
other relevant authority).  The Colleague also hereby agrees to indemnify and
keep indemnified the Company and the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on the Colleague’s behalf.

 

Notwithstanding the foregoing, if the Colleague is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Colleague shall not be eligible for a loan from the

 

1 

A shadow director is an individual who is not on the board of directors of the
Company or an Irish Subsidiary but who has sufficient control so that the board
of directors of the Company or Irish Subsidiary, as applicable, acts in
accordance with the directions and instructions of the individual.

 

A-2



--------------------------------------------------------------------------------

Employer to cover income tax.  In the event that the Colleague is a director or
executive officer and the income tax is not collected from or paid by him within
ninety days of the end of the United Kingdom (“UK”) tax year in which the event
giving rise to the income tax occurs, or such other period as required under UK
law, the amount of any uncollected income tax may constitute a benefit to him on
which additional income tax and National Insurance Contributions (“NICs”) may be
payable.  The Colleague will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer, as applicable, for any
employee NICs due on this additional benefit, which may be recovered from the
Colleague by the Company or the Employer at any time thereafter by any of the
means referred to in Section 2.5 of the Agreement.

UNITED STATES OF AMERICA

Notifications

Exchange Control Information

Under the Foreign Account Tax Compliance Act (“FATCA”), United States taxpayers
who hold Shares or rights to acquire Shares (i.e., PRSUs) may be required to
report certain information related to their holdings to the extent the aggregate
value of the PRSUs/Shares exceeds certain thresholds (depending on the
Colleague’s filing status) with the Colleague’s annual tax return.  The
Colleague should consult with his personal tax or legal advisor regarding any
FATCA reporting requirements with respect to the PRSUs or any Shares acquired
under the Plan.

 

 

 

A-3



--------------------------------------------------------------------------------

 

SCHEDULE B

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES

This Agreement of Restrictive Covenants and Other Obligations for Employees in
the United States (the “RCA”) is entered into by and between Willis Towers
Watson Public Limited Company (the “Company”) and the participant (the
“Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.

 

RECITALS

 

Whereas, Participant is employed by a Subsidiary of the Company;

 

Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based restricted share units (“PRSUs” or “Awards”) under the
Company’s 2012 Equity Incentive Plan (the “Plan”);

 

Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan, the award agreement evidencing the Participant’s Award
(including any country specific terms thereto) and this RCA, and in
consideration of the Award, the Participant shall enter into and acknowledge his
or her agreement to the terms and conditions of the Plan, the award agreement
and this RCA; and

 

Whereas, the Participant acknowledges and agrees that he or she desires to
receive the  Award and understands and agrees any Award is subject to the terms
and conditions set forth in the Plan, the applicable award agreement and this
RCA.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Award, the
receipt and sufficiency of which is hereby acknowledged in this recital and
within Section 6.4 below, the Parties hereto agree, with the intent to be bound,
as follows:

Section 1

- Recitals

 

The Recitals set forth above are an integral part of this RCA, and are
incorporated herein by reference.

Section 2

- Definitions

 

 

2.1.

“Award” shall have the meaning as set forth in the recitals.

 

2.2.

“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.  

 

2.3.

“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.

 

2.4.

“Competitor” shall mean any business principally engaged in insurance brokerage,
reinsurance brokerage, surety brokerage, bond brokerage, insurance agency,
underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging.  

 



--------------------------------------------------------------------------------

 

2.5.

“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Restricted
Group.  Confidential Information  includes, but is not limited to, the following
information:  identities of Relevant Clients and Relevant Prospects; identities
of companies from which any Subsidiary obtains insurance coverage for Relevant
Clients and Relevant Prospects; policy terms, conditions, rates and  expiration
dates pertaining to Relevant Clients and Relevant Prospects; risk
characteristics of Relevant Clients and Relevant Prospects; and non-public
information of the Restricted Group concerning insurance markets for particular
risks. Confidential Information shall not include information that is within
public domain, provided that Participant was not responsible, directly or
indirectly, for such information entering the public domain without the
Restricted Group’s consent.

 

2.6.

“Directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of or in concert with any other person,
firm or company (whether as principal, partner, manager, employee, contractor,
director, consultant, investor or similar capacity) or otherwise.

 

2.7.

“Employer” shall mean the Subsidiary that employs the Participant.  If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

 

2.8.

“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.

 

2.9.

“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was (i) at any time during the period of twelve
(12) months prior to that date employed by the Restricted Group, (ii) an
employee with whom Participant had dealings, and (iii) employed by or engaged in
the Business in a managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

 

2.10.

“Plan” shall have the meaning set forth in the recitals.

 

2.11.

“Relevant Area” shall mean the counties, parishes, districts, municipalities,
cities, metropolitan regions, localities and similar geographic and political
subdivisions, within and outside of the United States of America, in which the
Employer, the Company or any of its Subsidiaries has carried on Business in
which the Participant has been involved or concerned or working on at any time
during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer.

 

2.12.

“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Employer, the Company or any of its Subsidiaries or was in the habit and/or
practice of dealing under contract with the Employer, the Company or any of its
Subsidiaries and with whom or which the Participant had dealings related to the
Business) or for whose relationship with the Employer, the Company or any of its
Subsidiaries the Participant had responsibility at any time during the said
period.

 

2.13.

“Relevant Period” shall mean the period of twenty four (24) months following the
date on which the Participant ceases to be employed by Employer.

 

2.14.

“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of six (6) months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Employer, the Company or

B-2



--------------------------------------------------------------------------------

 

any of its Subsidiaries with whom or with which the Participant had dealings
related to the Business (other than in a minimal and non-material way).

 

2.15.

“Restricted Group” shall mean the Company and its Subsidiaries, including the
Employer, as in existence during the Participant’s employment with Employer and
as of the date such employment ceases.

 

2.16.

“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.

Section 3

- Non-Solicit and Other Obligations

 

 

3.1.

The Participant acknowledges that by virtue of his or her management position
and as an employee of Employer, the Participant has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business.  The Participant further acknowledges that the Confidential
Information which the Restricted Group has provided and will provide to the
Participant would give the Participant a significant advantage if the
Participant were to directly or indirectly be engaged in any Business at a
Competitor of the Restricted Group.  

 

3.2.

Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential Information
to a Competitor, or otherwise, except as reasonably may be required to be
disclosed by the Participant in the ordinary performance of his or her duties
for Employer or as required by law.  Notwithstanding the foregoing, you
understand that if you make a confidential disclosure of a trade secret of the
Company or other Confidential Information to a government official or an
attorney for the sole purpose of reporting a suspected violation of law, or in a
court filing under seal, or otherwise engage in activities protected under
whistleblower statutes, you shall not be held liable under this Agreement or
under any federal or state trade secret law for such a disclosure or engaging of
such activity and shall also not be required to notify the Company of any such
disclosure or engaging of any such activity.

 

3.3.

The Participant shall not, for the Relevant Period, directly or indirectly for a
Competitor or otherwise:

 

3.3.1.

within the Relevant Area, solicit any Relevant Client or Relevant Prospect for
the purposes of any Business which competes or will compete or seeks to compete
with the Restricted Group;

 

3.3.2.

within the Relevant Area, accept, perform services for, or deal with any
Relevant Client or Relevant Prospect for the purposes of any Business which
competes or will compete or seeks to compete with the Restricted Group;

 

3.3.3.

solicit for employment or entice away from the Restricted Group any Key
Personnel; or

 

3.3.4.

employ or engage or endeavour to employ or engage any Key Personnel.

 

3.4.

To the extent the Participant is a party to an Employment Agreement or other
agreement with the Employer, the Company or any Subsidiary that contains
post-employment covenants and restrictions, those post-employment covenants and
restrictions shall be separate and apart and

B-3



--------------------------------------------------------------------------------

 

independent from the covenants and restrictions set forth in Section 3.2 and
Section 3.3 herein.  

 

 

3.5.

The Participant shall not directly or indirectly, at any time during or after
the Participant’s employment with any Employer, take any action or make any
statement, written or oral, that disparages or criticizes the business or
management of the Employer, the Company or any Subsidiary or any of its or their
respective directors, officers, agents, employees, products or services. Nothing
contained herein limits or restricts any rights Participant may have to engage
in protected concerted activity under the National Labor Relations Act.

 

3.6.

The Participant recognizes and agrees that the payment of damages will not be an
adequate remedy for any breach by Participant of any of the covenants set forth
in Section 3 of this RCA.  Participant recognizes that irreparable injury will
result to Company and/or its Subsidiaries in the event of any such breach and
therefore Participant agrees that Company may, in addition to recovering
damages, proceed in equity to enjoin Participant from violating any such
covenant.

 

3.7.

The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.

Section 4

- Governing Law & Jurisdiction

 

 

4.1.

This RCA shall be governed by and construed in accordance with the laws of the
state of New York, without regard to its conflicts of law principles.

 

 

4.2.

Any suit, action or proceeding arising out of or relating to this RCA shall only
be brought in the State and Federal Courts located in the County of New York,
State of New York and the Parties hereto irrevocably and unconditionally submit
accordingly to the exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. The Participant hereby irrevocably and
unconditionally waives any objections he or she may now have or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this RCA in the foregoing courts.  The Participant further
acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section
5-1402, the value of the Plan is in excess of One Million Dollars ($1,000,000)
and the Participant hereby further irrevocably and unconditionally waives any
claim that any such suit, action or proceeding brought in the foregoing courts
has been brought in an inconvenient forum.  

Section 5

- Consideration, Severability, Beneficiaries & Effect on other agreements

 

 

5.1.

The Parties acknowledge that the provisions of this RCA are severable.  If any
part or provision of this RCA shall be determined by any court or tribunal to be
invalid, then such partial invalidity shall not cause the remainder of this RCA
to be or become invalid.  If any provision hereof is held unenforceable on the
basis that it exceeds what is reasonable for the protection of the goodwill and
interests of the Restricted Group, but would be valid if part of the wording
were modified or deleted, as permitted by applicable law, then such restriction
or obligation shall apply with such deletions or modifications as may be
necessary to make it enforceable.

 

5.2.

The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement currently in effect by and between the
Participant, on the one hand, and the Employer, the Company or any Subsidiary,
on the other hand, including but not

B-4



--------------------------------------------------------------------------------

 

limited to any post-employment covenants and restrictions, and this RCA shall be
in addition to, and not in place of any such agreements.  

 

5.3.

Nothing contained in this RCA constitutes a promise or agreement to employ the
Participant for a guaranteed term or otherwise modify the terms and conditions
of the Participant’s employment with the Employer.

Section 6

– Miscellaneous

 

 

6.1.

This RCA, and the provisions hereof, may not be modified, amended, terminated,
or limited in any fashion except by written agreement signed by both parties
hereto, which specifically states that it is modifying, amending or terminating
this RCA.  

 

 

6.2.

The rights and remedies of the Restricted Group under this RCA shall inure to
the benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations, and the
successors and assigns of each of them.

 

 

6.3.

The waiver by either party of any breach of this RCA shall not operate or be
construed as a waiver of that party’s rights on any subsequent breach.

 

 

6.4.

The Participant acknowledges that the Award constitutes adequate consideration
to support the covenants and promises made by the Participant within this RCA
regardless of whether such Award is ultimately beneficial to Participant.

 

 

6.5.

The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 of this RCA to the attention of any third party
who may, at any time before or after the termination of the Participant’s
employment with Employer, offer to employ or engage him or her and for or with
whom Participant intends to work within the Relevant Period.

 

6.6.

The various section headings contained in this RCA are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.

 

6.7.

This RCA may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This RCA will be binding, notwithstanding that either party’s
signature is displayed only on a facsimile or electronic copy of the signature
page.  

 

6.8.

Any provisions which by their nature survive termination of this RCA, including
the obligations set forth in Section 3 and Section 4, shall survive termination
of this RCA.

 

6.9.

This RCA has been executed on behalf of the Company electronically and the
Participant accepts the electronic signature of the Company.

 

 

 

 

B-5



--------------------------------------------------------------------------------

By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.

Signed for and on behalf of

Willis Towers Watson Public Limited Company by:

 

/s/ _Matthew Furman_______________

Name:   Matthew Furman

Title:  General Counsel

 

Participant:

 

Signature:  _/s/ John J. Haley_____________________________

 

Print Name:  _John J. Haley______________________________

 

 

 

B-6



--------------------------------------------------------------------------------

 

SCHEDULE C

PERFORMANCE GOALS FOR 2019 LTIP PRSUs

 

“Performance Period” means January 1, 2019 - December 31, 2021.

 

“Adjusted Ending Share Value” is the product of (i) the Ending Share Price,
multiplied by (ii) the sum of one Ordinary Share, or the shares of the Peer
Group, as applicable, plus the number of whole and fractional Ordinary Shares,
or the shares of the Peer Group, as applicable, calculated based on deemed
reinvestment of dividends in Ordinary Shares, or the shares of the Peer Group,
as applicable, on the ex-dividend date.

 

“Beginning Share Price” shall mean the average closing price of the Ordinary
Shares or the shares of the Peer Group, as applicable, for the 30 trading days
ending on the first trading date of the Performance Period.  

 

“Ending Share Price” shall mean the average of the closing price of the Ordinary
Shares or the shares of the Peer Group, as applicable, for the last 30 trading
days up to and including the last day of the Performance Period.

 

“Ordinary Share” means an ordinary share of the Company, nominal value
$0.000304635 per share.

 

“Peer Group” means the companies comprising the S&P 500 on the last day of the
Performance Period.

 

“Annualized Total Shareholder Return” shall mean the quotient of (i) the
Adjusted Ending Share Value minus the Beginning Share Price, divided by (ii) the
Beginning Share Price.  Annualized Total Shareholder Return expressed as a
formula shall be as follows:

 

 

Annualized Total Shareholder Return =

((Adjusted Ending Share Value – Beginning Share Price) / Beginning Share Price))
multiplied by (1/3)

 

The share prices and cash dividend payments reflected in the calculation of
Annualized Total Shareholder Return shall be adjusted to reflect stock splits
during the Performance Period.

 

The number of PRSUs that shall vest shall be equal to the product of (i) the
target number of PRSUs, multiplied by (ii) the PSU Payout (as a percentage of
Target # of Shares), with performance that is attained between the specified
Performance Levels calculated based on linear interpolation.  

 

Annualized TSR Percentile Rank
Relative to Peer Group

Performance Level

PSU Payout (as a percentage of the Target # of Shares)

75th Percentile and Above

Maximum

200%

50th Percentile

Target

100%

25th Percentile

Threshold

50%

Below 25th Percentile

Below Threshold

0%

 



--------------------------------------------------------------------------------

 

SCHEDULE D

 

WILLIS TOWERS WATSON

Global Employee Personal Information Protection Notice

1. Introduction

Willis Towers Watson operates as a global business through Willis Towers Watson
PLC and its affiliated entities (together “the Willis Towers Watson Group”). The
Willis Towers Watson Group values the trust of its employees worldwide and is
committed to protecting their personal information.

The Willis Towers Watson Group operates in many different countries. Some of
these countries have laws related to the collection, use, transfer and
disclosure of the personal information of individuals, including our employees.
The purpose of this Global Employee Personal Information Protection Notice (the
“Notice”) is to give you information about what personal information the Willis
Towers Watson Group collects, uses, transfers and discloses, and why. In some
countries, the Notice may be supplemented by local employee privacy notices and
such local notices will be drawn to your attention.

The Willis Towers Watson entity responsible for collecting and processing your
personal data is the entity that employs you. You can check which entity employs
you by checking your contract of employment or by asking your usual HR contact.
In this Notice, the term "we" or "us" refers to that entity. The information
that we collect about you as an employee allows us to administer your benefits,
and helps to support routine Human Resources and operational processes,
contingency planning, and internal talent searches.

2. What Personal Information about You We collect, and how We collect Your
Personal Information

In the course of your employment, we may have collected or will collect
information about you and your working relationship with us, your spouse,
domestic/civil partner and/or dependents (“Dependents”). We refer to such
information as “Personal Information”. For more specific information regarding
what Personal Information about you we may collect, use, transfer and disclose,
and the purposes for which it may be collected, used, transferred and disclosed,
please see the Annex to this Notice. Local employee handbooks, office manuals,
works council agreements and notices provided in your local office or on the
Willis Towers Watson intranet site may provide additional details or
information.

We normally collect your Personal Information directly from you, for example
when you apply for a job with us, when you commence your role, and from time to
time throughout your employment when we ask you to provide information. We may
be required as a consequence of our relationship with you as your employer, or
by law, to collect certain Personal Information about you. Failure to provide
this information may prevent or delay the fulfilment of our obligations as an
employer. We will inform you at the time your information is collected whether
certain information is compulsory and the consequences of the failure to provide
such information.

We also collect certain Personal Information about you from other sources,
including:

(a) background check information from employment screening agencies or publicly
available registers, which may include information about criminal records (where
allowed by law), or references obtained during recruitment;

(b) publicly available professional profiles on websites or social media (e.g.
LinkedIn); and



--------------------------------------------------------------------------------

(c) information about your performance or conduct from other employees, clients
or service providers you work with who may provide feedback about you or
participate in performance evaluations or reviews.

3. The Legal Bases and purposes for which We use, transfer and disclose Your
Personal Information

We must have a legal basis to process your Personal Information. In most cases
the legal basis will be one of the following:

(a) to fulfil our contractual obligations to you in connection with your
employment contract with us;

(b) to comply with our legal obligations, for example obtaining proof of your
identity to enable us to meet our anti-money laundering obligations, or
obtaining proof of your right to work status to enable us to meet relevant
obligations;

(c) to comply with our legal obligations to you, for example health and safety
obligations that we must comply with as your employer or to a third party (e.g.
the taxation authorities);

(d) to meet our legitimate interests, for example to manage our employees
effectively, to protect us against theft or other crime, to allow you access to
our technology and HR resources, and to conduct analytics that allows us to
manage our workforce efficiently and plan recruitment activities. When we
process personal information to meet our legitimate interests, we put in place
robust safeguards to ensure that your privacy is protected and to ensure that
our legitimate interests are not overridden by your interests or fundamental
rights and freedoms; or

(e) to protect your or another person's vital interests, for example by
providing your health information to a doctor in a medical emergency.

We may obtain your explicit consent to collect and use certain types of Personal
Information when we are required to do so by law (for example, when we process
some categories of sensitive personal information). If we ask for your consent
to process your personal information, you may withdraw your consent at any time
by contacting privacy@willistowerswatson.com.

The purposes for which we use your personal information are explained in more
detail in the Annex to this Notice.

4. Monitoring tools, profiling and automated decision-making

Some of the technology we use to protect company confidential information and
ensure compliance with company policies monitors employee IT usage and employee
communications and may automatically filter, record or block the sending of
communications, or flag certain communications for further review, subject to
meeting local legal requirements. For further information on this, please
contact privacy@willistowerswatson.com.

Subject to restrictions under local laws, we may also use technology (including
third party solutions) to process your Personal Information in a manner that
constitutes "profiling". This involves the use of software that is able to
evaluate your personal aspects and predict risks or outcomes. We do this to
assist in workforce management, for example we may use software to ensure our
workforce is managed and utilised efficiently, to predict risks in staff
retention, to detect problems in the workplace, and/or to ensure that employees
are being compensated fairly.

D-2



--------------------------------------------------------------------------------

Although we may use this type of technology to assist our decision-making, we do
not make important decisions about employees (e.g. as to their compensation,
dismissal or promotion) without a member of management and/or the HR team
assessing all the circumstances.

5. Transfer of Personal Information

Due to the global nature of Willis Towers Watson Group operations, we may
disclose Personal Information to personnel and departments in other entities
which are part of the Willis Towers Watson Group to fulfil the purposes
described in this Notice. This may include transferring Personal Information to
other countries (including countries other than where you are based that have a
different data protection regime than is found in the country where you are
based). If you are located in the European Economic Area (the “EEA”) this may
include countries outside of the EEA. Some of these countries are recognized by
the European Commission as providing an adequate level of protection according
to EEA standards (the full list of these countries is available
athttps://ec.europa.eu/info/law/law-topic/data-protection/data-transfers-outside-eu/adequacy-protection-personal-data-non-eu-countries_en)
while others are not. With regard to transfers to other countries that do not
provide an adequate level of protection according to EEA standards, we have put
in place adequate measures, such as standard contractual clauses adopted by the
European Commission, to protect your information. You may obtain more
information about these measures and the Willis Towers Watson Group's Global
Privacy Program by contacting privacy@willistowerswatson.com.

Access to Personal Information within the Willis Towers Watson Group will be
limited to those who have a need to know the information for the purposes
described in the Annex to this Notice, and may include your managers and their
designees, personnel in HR, IT, Compliance, Legal, Finance and Accounting and
Internal Audit.

All personnel within the Willis Towers Watson Group will generally have access
to your business contact information such as name, position, telephone number,
postal address, email address and photograph.

From time to time, we and other entities within the Willis Towers Watson Group
may need to make Personal Information available to other unaffiliated third
parties. For a list of the categories of unaffiliated third parties, please see
the Annex to this Notice. Some of the unaffiliated third parties will be located
outside of your home jurisdiction, including in the United States and other
jurisdictions that may not provide an adequate level of protection according to
EEA standards. Third party service providers and professional advisors are
required to protect the confidentiality and security of Personal Information,
and only use Personal Information for the provision of services to Willis Towers
Watson Group, and in compliance with applicable law.

6. Security

Willis Towers Watson Group will take appropriate measures to protect Personal
Information consistent with applicable privacy and data security laws and
regulations, including requiring service providers to use appropriate measures
to protect the confidentiality and security of Personal Information.

7. Data Retention

Wills Towers Watson Group will keep your personal information for as long as you
remain employed by us, and for a period of 10 years thereafter. We will only
retain your personal information after this time if we are required to do so to
comply with the law, or if there are outstanding claims or complaints that will
reasonably require your personal information to be retained.

If there is any information that we are unable, for technical reasons, to delete
entirely from our systems,

D-3



--------------------------------------------------------------------------------

we will put in place appropriate measures to prevent any further processing or
use of the data.

8. Access and correction requests, questions and complaints

You have certain rights regarding your Personal Information, subject to local
law. These include the right to:

 

•

access your Personal Information;

 

•

rectify the information we hold about you;

 

•

erase your Personal Information;

 

•

restrict our use of your Personal Information;

 

•

object to our use of your Personal Information;

 

•

receive your Personal Information in a usable electronic format and transmit it
to a third party (right to data portability);

 

•

withdraw your consent to any processing based on consent at any time; and

 

•

lodge a complaint with your local data protection authority if you believe that
we have not been able to assist with your complaint or concern.

If you have any questions about this Notice or if you would like to discuss or
exercise your rights, please contact Human Resources or email
privacy@willistowerswatson.com.

If you wish to file a complaint about the way your information is processed, we
encourage you to first contact your local Human Resources Representative, who
will take all reasonable efforts to solve the issue. You have the right at all
times to lodge a complaint with a data protection supervisory authority
responsible for your country or region.

9. Employee’s Obligations

Please keep Personal Information up to date and inform us of any significant
changes to Personal Information. You agree to inform your Dependents whose
Personal Information you provide to us about the content of this Notice and to
explain the use (including transfer and disclosure) of that Personal Information
by us as set out in this Notice.

10. Changes to the Policy

We may modify or update this Notice from time to time.

If we change this Notice, we will notify you of the changes. Where changes to
this Notice will have a fundamental impact on the nature of the processing or
otherwise have a substantial impact on you, we will give you sufficient advance
notice so that you have the opportunity to exercise your rights (e.g. to object
to the processing).

11. Contact

The Willis Towers Watson entity that employs you is the controller responsible
for processing your Personal Information in accordance with this Notice. Please
contact your local Human Resources representative for further information on
this entity and the appropriate means to contact them.

For questions or comments about this Notice, please contact Human Resources or
email privacy@willistowerswatson.com.

 

D-4



--------------------------------------------------------------------------------

 

ANNEX

Types of Personal Information We may collect, use, transfer and disclose:

 

•

Personal Details: Name, employee identification number, work and home contact
details (email, phone numbers, physical address) language(s) spoken, gender,
date of birth, national identification number, social security number,
marital/civil partnership status, domestic partners, dependants, disability
status, emergency contact information and photograph.

 

•

Documentation Required under Immigration Laws: Citizenship, passport data,
details of residency or work permit.

 

•

Compensation and Payroll: Base salary, bonus, benefits, compensation type,
salary step within assigned grade, details on stock options, stock grants and
other awards, currency, pay frequency, effective date of current compensation,
salary reviews, banking details, working time records (including vacation and
other absence records, leave status, hours worked and department standard
hours), pay data and termination date.

 

•

Position: Description of current position, job title, management category, job
code, salary plan, pay grade or level, job function(s) and subfunction(s),
company name and code (legal employer entity), branch/unit/department, location,
employment status and type, full-time/part-time, terms of employment, employment
contract, work history, hire/re-hire and termination date(s) and reason, length
of service, retirement eligibility, promotions and disciplinary records, date of
transfers, and reporting manager(s) information.

 

•

Talent Acquisition and Talent Management Information: Details contained in
letters of application and resume/CV (previous employment background, education
history, professional qualifications, language and other relevant skills,
certification, certification expiration dates), information necessary to
complete a background check, details on performance management ratings,
development programs planned and attended, e-learning programs, performance and
development reviews, willingness to relocate, driver’s license information, and
information used to populate employee biographies.

 

•

Management Records: Details of any shares of common stock or directorships.

 

•

System and Application Access Data: Information required to access company
systems and applications such as System ID, LAN ID, email account, instant
messaging account, mainframe ID, previous employee ID, previous manager employee
ID, system passwords, employee status reason, branch state, country code,
previous company details, previous branch details, and previous department
details, and electronic content produced using Company systems.

 

•

Sensitive Information: We may also collect certain types of sensitive
information only when permitted by local law, such as health/medical
information, place of birth, trade union membership information, religion, and
race or ethnicity. We collect this information for specific purposes, such as
health/medical information in order to accommodate a disability or illness and
to provide benefits; religion or church affiliation in countries such as Germany
where required for statutory tax deductions; and diversity-related Personal
Information (such as gender, race or ethnicity) in order to comply with legal
obligations and internal policies relating to diversity and anti-discrimination.

 

•

Criminal records: Where permitted by law, we may collect information about
criminal convictions during employee background checks.

Please be assured that, as explained in the following section, we will only use
such sensitive information for the following purposes and as provided by law.

The Purposes for which We may collect, use, transfer and disclose Personal
Information:

 

•

Managing Workforce: Managing work activities and personnel generally, including
recruitment, appraisals, performance management, promotions and succession
planning, rehiring, administering salary, and payment administration and
reviews, wages and other awards such as stock options,



--------------------------------------------------------------------------------

 

stock grants and bonuses, healthcare, pensions and savings plans, training,
leave, managing sickness leave, promotions, transfers, secondments, honoring
other contractual benefits, providing employment references, loans, performing
workforce analysis and planning, performing employee surveys, performing
background checks, managing disciplinary matters, grievances and terminations,
reviewing employment decisions, making business travel arrangements, managing
business expenses and reimbursements, planning and monitoring of training
requirements and career development activities and skills, and creating and
maintaining one or more internal employee directories.

 

•

Communications and Emergencies: Facilitating communication with you, ensuring
business continuity, providing references, protecting the health and safety of
employees and others, safeguarding IT infrastructure, office equipment and other
property, facilitating communication with you, your nominated contacts in an
emergency.

 

•

Business Operations: Operating and managing the IT and communications systems,
ensuring the security of Company systems, networks and information, managing
product and service development, improving products and services, managing
company assets, allocating company assets and human resources, strategic
planning, project management, business continuity, compilation of audit trails
and other reporting tools, maintaining records relating to business activities,
budgeting, financial management and reporting, communications, managing mergers,
acquisitions, sales, re-organizations or disposals and integration with
purchaser.

 

•

Compliance: Complying with legal and other requirements, such as income tax and
national insurance deductions, record-keeping and reporting obligations,
conducting audits, compliance with government inspections and other requests
from government or other public authorities, responding to legal process such as
subpoenas, pursuing legal rights and remedies, for the purpose of observing our
legal obligations, which include preventing business transactions with
restricted parties and complying with relevant global trade control laws,
defending litigation and managing any internal complaints or claims, conducting
investigations and complying with internal policies and procedures.

 

•

Monitoring: Monitoring compliance with internal policies and Code of Business
Conduct, monitoring activity in public places by CCTV and monitoring of
telephone, email, Internet, instant messaging and other company resources as
detailed in our policies and permitted by local law, regulation and any
applicable works councils agreements.

The categories of unaffiliated third parties with whom Willis Towers Watson may
share Personal Information:

 

•

Professional Advisors: Accountants, auditors, lawyers, insurers, bankers, and
other outside professional advisors in all of the countries in which the Willis
Towers Watson Group operates.

 

•

Service Providers: Companies that provide products and services to the Willis
Towers Watson Group such as payroll, pension scheme, benefits providers; human
resources services, performance management, training, expense management, IT
systems suppliers and support; third parties assisting with equity compensation
programs, credit card companies, medical or health practitioners, trade bodies
and associations, and other service providers.

 

•

Public and Governmental Authorities: Entities that regulate or have jurisdiction
over companies in the Willis Towers Watson Group such as regulatory authorities,
law enforcement, public bodies, and judicial bodies (who may be located in other
countries around the world).

 

•

Corporate Transaction: A third party in connection with any proposed or actual
reorganization, merger, sale, joint venture, assignment, transfer or other
disposition of all or any portion of the Willis Towers Watson Group's business,
assets or stock (including in connection with any bankruptcy or similar
proceedings.

D-2

